Citation Nr: 0302990	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-10 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling from April 3, 1995, through 
September 29, 1998, and as 50 percent disabling from 
September 30, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970, and from August 1976 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection for PTSD 
was granted and assigned a 30 percent disability rating as of 
April 3, 1995, and a 50 percent disability rating as of 
September 30, 1998.

This case was the subject of additional evidentiary 
development that was undertaken pursuant to a request for 
such development made by the Board in April 2002.

A personal hearing was held before the undersigned Board 
Member, sitting at the Los Angeles RO, in July 2001.


FINDINGS OF FACT

1.  As of September 10, 2002, the veteran's PTSD has been 
manifested primarily by a GAF score of 25, and by symptoms 
that are extremely distressing to him and which cause major 
impairment in his ability to work, his social functioning and 
his quality of life.

2.  Between April 3, 1995, and September 9, 2002, the 
veteran's PTSD was manifested primarily by GAF scores of 40, 
and by nightmares, insomnia, flashbacks, agitation, increased 
irritability, and depression.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
as of September 10, 2002, are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 
9411 (1996), 4.125 through 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for a 50 percent, but no greater than 50 
percent, rating for PTSD, from April 3, 1995, through 
September 9, 2002, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 9411 
(1996), 4.125 through 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for an increased 
rating, by statement and supplemental statements of the case, 
and a letter from the RO.  In particular, the statement and 
supplemental statements of the case issued in the course of 
the veteran's appeal advised him as to what evidence was 
necessary to establish entitlement to the benefits he sought 
and what information was needed from him by VA.  These 
statements in particular advised him as to what evidence was 
needed to establish entitlement to higher evaluations for his 
PTSD.  VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
this case was the subject of previous action by the Board, in 
which additional development of the medical evidence was 
sought.  The RO has secured the VA medical records requested 
by the Board, and furnished him with the VA examination that 
the Board found appropriate.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Higher Initial Rating for PTSD

Service connection for PTSD was granted by the RO in March 
1998, at which time a 30 percent rating was granted, with an 
effective date of April 3, 1995.  In January 2000, the RO 
increased this rating to 50 percent, effective as of 
September 30, 1998.  The Board notes that the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999), whereby "staged" 
ratings can be awarded for increased compensation claims 
resulting from an original grant of service connection, are 
for application in this instance.  It is also noted that, on 
a claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  In addition, during the pendency of this appeal, 
the diagnostic criteria that are used to evaluate mental 
disorders such as PTSD were revised; see 52 FR 52700 (Oct. 8, 
1996), effective November 7, 1996.  In situations in which a 
statute or regulation has been revised during the course of 
an appeal, the version more favorable to the veteran will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Prior to November 7, 1996, a 30 percent rating for PTSD 
contemplated definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  A 50 percent rating contemplated considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  A 70 percent rating 
contemplated severe impairment of social relationships and 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating contemplated the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or, totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
is a demonstrable inability to obtain or retain employment 
because of psychoneurotic symptoms.  Each of the criteria 
listed is an independent basis for the award of a 100 percent 
rating.  38 C.F.R. § 4.16(c), 4.132, Diagnostic Code 9411, 
effective prior to November 7, 1996.

Under the criteria that have been in effect since November 7, 
1996, a 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  A 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessive rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal hygiene and appearance; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation as to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001), effective November 7, 1996.

The report of a July 1995 VA PTSD examination shows that the 
veteran was casually groomed and dressed.  He indicated that 
he experienced insomnia and nightmares.  His affect and mood 
showed mild dysphoria, although he denied any suicidal or 
homicidal ideation.  He did not show loss of emotion or cry 
throughout the interview.  His remote and recent memory was 
good; there was no evidence of any thought disorder, and he 
denied delusions, hallucinations or ideas of reference.  The 
report indicates diagnoses to include a Global Assessment of 
Functioning (GAF) score of 60.

The report of an October 1995 private psychological 
assessment shows that the veteran's speech was of normal 
rate, rhythm and volume.  There was no thought content or 
thought process aberration, and his GAF score was reported as 
65-70, with moderate symptoms.  Likewise, an October 1995 
treatment record references moderate PTSD symptoms, while a 
November 1995 record cites nightmares, flashbacks, and angry 
outbursts.  A December 1995 VA treatment record notes 
nightmares, flashbacks, and increased irritability.  In 
September 1996 he was noted to be agitated, angry, and 
depressed, while in January 1997, May 1997, and October 1997 
his PTSD was described as chronic and severe.  

The report of a January 1998 VA PTSD examination shows that 
the veteran was well-groomed, and that he was oriented as to 
time, place, and person.  His mood was depressed, but his 
affect was appropriate to the content of his speech.  His 
speech was of normal rate and volume, although somewhat 
vague, with some circumstantiality and tangentiality at 
times.  There were some abnormalities of thought process and 
content.  Insight and judgment were fair.  He reported 
flashbacks and sleep problems.  The report indicates 
diagnoses to include a current GAF score of 40, with a GAF 
score no higher than 45 for the past year and PTSD of 
moderate severity, along with various physical problems.

VA medical records dated in September 2000, November 2000, 
June 2001, October 2001, and December 20001 show that a GAF 
score of 40 was diagnosed on each occasion.  A February 2002 
medical record shows a GAF score of 50.  The report of a 
September 10, 2002, VA PTSD examination, however, notes that 
PTSD-related symptomatology that would interfere with work 
included the veteran's poor communication with others and 
general social avoidance and mistrust of others; his poor 
concentration, difficulty in following directions, and slowed 
performance due to intrusive thoughts, flashbacks and 
anxiety; and his irritability and angry outbursts when not 
able to avoid social interactions.  The report notes 
persistent and daily suicidal ideation, and indicates 
diagnoses to include a GAF score of 25; it also notes that 
his current symptoms were extremely distressing to him and 
caused major impairment in his ability to work, his social 
functioning and his quality of life.  

As discussed above, the diagnostic criteria that pertain to 
PTSD were revised, effective as of November 7, 1996.  Under 
Karnas, supra, in this particular instance the criteria that 
were in effect prior to that date, as well as those that 
became effective on that date, are for application, in that 
the 30 percent that was the original disability evaluation 
granted was assigned as of April 3, 1995; see Fenderson, 
supra.  However, assignment of an increased rating based on 
the revised criteria can take effect no earlier than the 
effective date of those revised standards.  Green, supra.

In the instant case, both the criteria that were in effect 
prior to November 7, 1996, and those that became effective on 
that date support the award of a 100 percent rating as of 
September 10, 2002, the date of the VA examination wherein 
the GAF score of 25 was rendered.  Under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), a GAF score of 
25 represents behavior that is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or an inability to function in 
almost all areas.  The impairment contemplated by a GAF score 
of 25, along with the symptoms reported at that examination, 
more nearly approximates totally incapacitating symptoms, and 
total occupational and social impairment.

The medical evidence, however, does not support the award of 
a 100 percent rating prior to September 10, 2002; to the 
contrary, it shows that a rating no greater than the current 
50 percent that has been in effect is appropriate between 
September 30, 1998, and September 9, 2002.  During that 
period, the veteran's PTSD was manifested primarily by GAF 
scores of 40.  Under DSM-IV, this score contemplates some 
impairment in reality testing or communication; or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  This constitutes no 
more than considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
under the criteria that were in effect prior to November 7, 
1996, nor does it constitute more than occupational and 
social impairment with reduced reliability and productivity, 
under the criteria that were in effect as of November 7, 
1996.  (The Board notes, in passing, that a review of the 
claims file does not show that a medical record was prepared 
on September 30, 1998; rather, the RO assigned this date on 
the basis of receipt of a "claim" for increased 
compensation that post-dated the veteran's notice of 
disagreement with the award of that 30 percent rating.)

However, the medical evidence also shows that a rating of 50 
percent is appropriate for the period between April 3, 1995, 
and September 29, 1998.  In January 1998, the veteran's PTSD 
was manifested primarily by a GAF score of 40; while he was 
also diagnosed with significant physical problems at that 
time, it must be noted that DSM-IV, when setting forth the 
criteria by which GAF scores are assigned, specifically 
advises that impairment in functioning due to physical or 
environmental limitations is not to be included.  
Accordingly, the GAF score of 40 must be deemed to reflect 
the veteran's psychological, social and occupational 
functioning resulting from mental impairment at that time.  
Treatment records dated in January 1997, May 1997, and 
October 1997 show that the veteran's PTSD was deemed to be 
severe in nature; these records, however, do not reference 
the specific symptoms by which this was determined.  Medical 
records dated earlier than October 1997 do set forth 
particular symptoms; a September 1996 record shows that he 
was agitated, angry, and depressed; a December 1995 VA 
treatment record notes nightmares, flashbacks, and increased 
irritability; and a November 1995 record cites nightmares, 
flashbacks, and angry outbursts.  In July 1995, he indicated 
that he experienced insomnia and nightmares.  The Board finds 
that the symptoms manifested by the veteran between April 3, 
1995, and September 29, 1998, are considerable in nature, 
under the criteria that were in effect prior to November 7, 
1996. 

These symptoms, however, were not of such severity as to 
warrant the assignment of a rating in excess of 50 percent at 
any time during this period.  While findings of severe PTSD 
were made, the medical evidence does not show that the 
clinical symptoms of the veteran's PTSD were such as to be 
productive of severe impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
nor does it show (for the period beginning on November 7, 
1996) that his occupational and social impairment was 
exemplified by deficiencies in most areas; rather, the 
evidence for the period in question primarily shows only that 
he was irritable, angry and depressed, had impaired sleep, 
and experienced flashbacks. 

In brief, the Board finds that the evidence supports the 
award of a 100 percent rating for the veteran's PTSD as of 
September 10, 2002, and the award of a 50 percent rating for 
the period from April 3, 1995, through September 29, 1998.  
The Board also finds that the preponderance of the evidence 
is against finding that a rating greater than 50 percent can 
be awarded for the period from April 3, 1995, through 
September 9, 2002. 


ORDER

A 100 percent rating is granted for PTSD, as of September 10, 
2002, subject to the laws and regulations governing the 
disbursement of monetary benefits.  

A 50 percent, but no greater than 50 percent, rating is 
granted for PTSD from April 3, 1995, through September 29, 
1998, subject to the laws and regulations governing the 
disbursement of monetary benefits.  

A rating greater than 50 percent for PTSD is denied from 
September 30, 1998, through September 9, 2002.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

